DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on August 26, 2021 in which claims 1, 3, 6-9, 11, 14-17 and 19 are presented for examination; of which, claims 1, 6, 8, 9, 14, 16, 17 were amended; claims 2, 4-5, 10, 12-13, 18 and 20 were canceled.

Allowable Subject Matter
Claims 1, 3, 6-9, 11, 14-17 and 19 now renumbered 1-12 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates generally to systems, devices, products, apparatus, and methods for maintaining data centers, and in some embodiments or aspects, to a method, a system, and a product for maintaining active-active semantics and data synchronization across data centers. The closest prior art of record, Barillari et al. US Publication No. 2016/0110182 and Susanta et al. US Publication No. 20130024559, disclose similar methodologies. However, the closest prior art of record failed to show “obtaining, with at least one processor, input data; before performing a data entry associated with processing of the input data, communicating, with at least one processor, an update request associated with the input data to a node of a plurality of nodes; receiving, with at least one processor, an indication that the update request failed; communicating, with at least one processor, a result request for result data associated with processing of the input data to the node of the plurality of nodes until the result data associated with processing of the input data is received; and in response to receiving the result data associated with processing of the input data from the node, processing, with at least one processor, the result data, wherein the plurality of nodes is divided across a plurality of data centers such that each data center of the plurality of data centers includes a subset of nodes of the plurality of nodes, wherein each subset of nodes includes a leader node elected by that subset of nodes, wherein the leader nodes include a super leader node elected by the leader nodes, and wherein the node includes the leader node of one subset of nodes of a data center of the plurality of data centers, wherein the input data is received via a client of a plurality of clients, wherein each client of the plurality of clients is simultaneously executing a same service, and wherein the update request includes a request to perform the data entry associated with processing of the input data at the data center including the node, and wherein the indication that the update request failed is due to another data center of the plurality of data centers different than the data center having already performed a data entry associated with previous processing of the same input data by another client of the plurality of clients different than the client”. These claimed features being present in the independent claims 1, 9, 17 and in conjunction with all the other claimed limitations render claims 1, 9 and 17 allowable over the prior art of record. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 18, 2021